UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) July 26, 2010 COLUMBIA LABORATORIES, INC. (Exact name of registrant as specified in its charter) Commission File No.1-10352 Delaware 59-2758596 (State of Incorporation) (I.R.S. Employer Identification No.) 354 Eisenhower Parkway Livingston, New Jersey (Address of principal executive offices) Zip Code Registrant’s telephone number, including area code:(973) 994-3999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Frank C. Condella, Jr., president and chief executive officer of Columbia Laboratories, Inc. (the “Company”), and Lawrence A. Gyenes, the Company’s senior vice president and chief financial officer, will present to various investors beginning in July, 2010. A copy of the presentation materials are furnished as Exhibit 99.1 hereto and are incorporated herein by reference. This presentation will first be made on July 27, 2010, during one-on-one investor meetings. The information contained in this Current Report on Form 8-K, including Exhibit99.1, is being furnished and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of Section18. Furthermore, the information contained in this Current Report shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. Item 8.01 Other Events None Item 9.01 Financial Statements and Exhibits (d) Exhibits. 99.1* Presentation materials to be used by Frank C. Condella, Jr., and Lawrence A. Gyenes, president and chief executive officer and senior vice president and chief financial officer, respectively, of Columbia Laboratories, Inc., during presentations in July, 2010. *The information contained in this Current Report on Form 8-K, including Exhibit 99.1, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of Section 18. Furthermore, the information contained in this Current Report shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 26, 2010 COLUMBIA LABORATORIES, INC. By: /S/ Lawrence A. Gyenes Lawrence A. Gyenes Senior Vice President, Chief Financial Officer & Treasurer Exhibit Index Exhibit No. Description 99.1* Presentation materials to be used by Frank C. Condella, Jr., and Lawrence A. Gyenes, president and chief executive officer and senior vice president and chief financial officer, respectively, of Columbia Laboratories, Inc., during presentations in July, 2010. *The information contained in this Current Report on Form 8-K, including Exhibit 99.1, is being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of Section 18. Furthermore, the information contained in this Current Report shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended.
